﻿253.	 Allow me at the outset to convey my sincere congratulations to Mr. Mojsov on his election to the high post of President of the General Assembly, which is more than competent to hold. The ability which he has displayed and the fact that he represents a country with which the Sudan enjoys cordial and highly cherished relations make my congratulations all the more pertinent. The excellent bilateral relations which we maintain with Yugoslavia will continue to give an example of the ties that should bind developing countries. In the fold of non-alignment, this relationship has proven beyond doubt that, indeed, peoples far placed from each other can maintain and develop mutual understanding and their respective human and material resources in order that peace and security prevail in the. world. I am confident that Mr. Mojsov will guide the deliberations of this Assembly with his recognized competence and high sense of responsibility.
254.	I take this opportunity also to pay a tribute to Mr. Mojsov's predecessor, Mr. Hamilton Shirley Amerasinghe, who guided our work during the last session with his wealth of knowledge and expertise. I should like to convey to him the gratitude of my country for the services which he rendered to this Organization not only through his presidency of the thirty-first session but also for his excellent guidance of the deliberations of the Third United Nations Conference on the Law of the Sea.
255.	May I also pay a special tribute to the Secretary - General, Mr. Kurt Waldheim, for his unremitting, sincere and tireless efforts in pursuit of international peace and security. We appreciate his efforts to enhance the effectiveness of this Organization to enable it to perform with the required competence and dispatch the tremendous tasks entrusted to it.
256.	We take particular pleasure and pride in welcoming in our midst today the sister Republic of Djibouti and we express our confidence that, having secured membership in the regional and political organizations to which we belong, the young Republic of Djibouti will no doubt represent an additional force in the struggle to establish peace and security not only in the Horn of Africa but also on the international level.
257.	It is with an immense sense of relief that we witness today the success of the heroic struggle of the Vietnamese people, which culminates with the admission of the Socialist Republic of Viet Nam to this Organization. In welcoming the membership of both Djibouti and Viet Nam as a giant stride towards achieving the universality of the United Nations, we sincerely wish their peoples progress and prosperity.
258.	Thirty-two years have elapsed since the establishment of the Organization under whose auspices we gather today and, notwithstanding its past achievements in the maintenance of international peace and security, there still remain many problems in dire need of immediate resolution. A casual glance at the agenda items of this session provides eloquent proof of my contention. We in the Sudan maintain a hopeful attitude towards the capacity of the United Nations to fulfil its international responsibilities in the various areas of its activities. More pertinently so, we in Africa express our particular appreciation to the United Nations for the helping hand which it lent us in our endeavours in the area of decolonization and the elimination of all forms of racial discrimination in the southern part of our continent.

259.	We live in a world where danger looms high over some areas, and it is incumbent upon us to direct our whole attention and closely investigate the factors that make those parts of the world hotbeds of tension. In the absence of serious concern and objectivity in dealing with the problems of those areas, I am afraid that the problems will grow more difficult and complex and that the hotbeds of tension will continue to cast shadows of destruction threatening the entire world.
260.	The Middle East stands high among those international hotbeds of tension, for reasons solely attributable to the continued Israeli occupation of Arab territories and the former's blatant refusal to recognize the legitimate and inalienable rights of the Palestinian people. At a time when the Arab peoples and Governments speak of peace and are seriously engaged in the search for peace in the area and persistently strive to achieve it, and while Arab leaders repeatedly emphasize their avowed desire to attain a just peace and permanent security, we are confronted by the extremists in Israel, even in this hall, raising slogans of the so-called "liberated territories" and the "Jewish State". An attitude based on the false concepts, employed to create a smoke-screen over their main objectives, that of territorial expansion at the expense of Arab States.
261.	Israel owes its very creation to a resolution of this Organization and has the audacity, along with its twin State of South Africa, to disregard similar resolutions emanating from the United Nations. The record of its behaviour in the annals of this Organization shows that it remains categorically opposed to the principles embodied in the Charter of the United Nations and the noble objectives for which it was brought into being. It started its record of violations of the Charter by refusing to abide by this body's resolution 181 (II) of 29 November 1947-the resolution that came to be known as the "partition resolution". General Assembly resolution 194 (III), which called for the return of the refugees to their lands, met with no better fate, although to this date Israel enjoys the benefits of General Assembly resolution 273 (III), which gave it membership in the United Nations. Israel continues to pursue the very

mode of conduct that has typified its record in our midst. Its recent steps, with the aim of altering the religious, demographic and geographic structure of the occupied Arab territories, stand to be considered as a perpetuation of its ultimate desire for permanent occupation and annexation.
262.	Arab leaders have repeatedly and beyond doubt established their stature as avowed champions of peace and justice. It is our unswerving conviction that peace based on justice can never be attained in the Middle East unless this question is solved by securing the right of the Palestinian people to return to their land and establish their own State. That can only be achieved through the unconditional withdrawal of Israel from the territories it has occupied since 5 June 1967 and the return of Jerusalem to Arab sovereignty, so that the holy city may remain, as it has been for centuries, a holy shrine for Christians, Jews and Moslems, where they may freely carry out their religious practices.
263.	We in the Sudan condemn this adamant position of Israel and whole-heartedly support the United Nations' efforts towards a just and peaceful resolution of this problem. Hence, we fully support the call for the immediate reconvening of the Geneva Peace Conference on the Middle East, with the participation of all parties concerned, including the PLO, as the sole and legitimate representative of the Palestinian people and the guardian of their aspirations.
264.	Israeli practices calling for war and hatred and ignoring the existence of the Palestinian people and their legitimate rights are matched only by Israel's racist ally in the South African regime. There, too, we are witnessing our African brothers being subjected to the worst kind of practices, those that violate the basic principles of human rights and are an affront to all religious standards. If the world community represented in this Assembly were to acquiesce or pretend to ignore such practices it would exacerbate the cruelty and add to the suffering of those peoples.
265.	It is hardly necessary for me to repeat here the dimensions of the tribulations of our people in Azania, nor do I need to elaborate on the inherent dangers to international peace and security that those practices bring upon us. If I were to drive home a point, it would be to address a plea to the Governments of Members of this Organization, which support the inhuman Vorster regime militarily, politically, diplomatically or economically and to ask them to refrain from doing so. It is from that support that such a regime draws its ephemeral strength and it is that support, contrary as it is to the successive resolutions of this Organization, that tempts the Government of South Africa to persist in practising its abhorrent policies. Thus the efforts of this Organization to combat the policy of apartheid and racial discrimination remain devoid of any impact. That policy represents the most abhorred human practice in its vast and long history.
266.	Sudan extends its unwavering support to the people of Azania in their effort to combat racism and racial discrimination and it will not desist from its moral and material support for their armed struggle against the Vorster clique. From this standpoint, we consider our effective participation in the Maputo International Conference in Support of the Peoples of Zimbabwe and Namibia, and the recent Lagos World Conference for Action against Apartheid, as an extension of the firm support of the Sudanese people for the people of Azania in their struggle against all forms of racial discrimination.
267.	The situation in Namibia has reached a point where immediate action should be taken if the threat it imposes is to be averted.
268.	Concerted international action must be initiated to compel the racist regime of South Africa to withdraw its political, military and economic presence from that area so that the Namibians under the leadership of SWAPO may assume their right to freedom and independence. It is about time that the United Nations lived up to the responsibilities entrusted to it by virtue of its administrative power. We Africans, therefore, hold the United Nations responsible for the assertion of the unity and independence of Namibia. Implementation of Security Council resolution 385 (1976) must be ensured, and we must see to it that the endeavours of the South African regime to annex Walvis Bay for the Cape region are frustrated.
269.	The situation in Zimbabwe is no less dangerous than that in Namibia or Azania because of the continued practice of racial discrimination by the racist and illegal regime of Ian Smith and its adamant refusal to yield to majority rule. We support the current efforts to restore the black majority rule because Africans like all the peoples of the Arab world, sincerely wish for peace and consider the current options offered to solve the problems in Zimbabwe as a reasonable basis for further negotiations, provided they do not conflict with the continued armed struggle which aims at the overthrow of the illegal Smith regime and the restoration of full power to the people of Zimbabwe. We urge full participation by the Zimbabwean political and military leaders in the coming negotiations, since we sincerely believe them to be the genuine spokesmen of the Zimbabwean people.
270.	Different political and regional forums have witnessed the fervent and persistent call of African leaders that their continent be spared international rivalry. They have repeatedly appealed to the big Powers to refrain from interfering in their internal affairs, as this has proved to be one of the main factors contributing to instability on the continent. Africans are capable of overcoming their difficulties and settling their disputes by peaceful means through a genuine African spirit of conciliation. Some big Powers, in their endeavours to establish spheres of influence in Africa, do not favour stability in the area, as this would prevent their exploitation of differences to further their own interests. That is why these Powers continue to create problems among sister African States and poison their relations as sister States, to find the opportunity directly or indirectly to interfere in the internal affairs of the African States. We demand that these Powers desist from their interference in the internal affairs of the continent and realize that our peoples, having shed their blood for the attainment of their freedom and independence, vehemently reject the recurrence of foreign influence in their countries in any form or under any pretext.
271.	It is with concern and sorrow that we view the situation in Cyprus. We follow with gratitude the efforts of the United Nations Secretary-General to restore stability and peace in the island so that its people, both Greek and Turkish, may live peacefully in a united, independent and sovereign Cyprus. My country will spare no effort to find a solution of the problem aiming at the restoration of peace and stability among the Cypriots and at enabling Cyprus to assume its clear role among friendly peoples within the non-aligned movement.
272.	The unbridled race among States to manufacture and stockpile deadly weapons is yet another important factor that leads to the creation and exacerbation of tension in our world. Developing countries note with mounting concern the extent of expenditures represented by this feverish race on the part of the super-Powers. Only last year they spent more than $US 300 billion on armaments at a time when millions of people in the developing countries are exposed to disease, famine and death. My country will have its definite views to give on the matter when the forthcoming special session of the General Assembly-of whose Preparatory Committee we have the honour to be a member-convenes next spring. However, I should like to set forth here the general views of my country on the issue as a whole.
273.	First, this unbridled arms race between the two super-Powers represents the most serious threat to international peace and security.
274.	Secondly, it is incumbent upon the United Nations to translate into viable action and seek implementation of the various declarations on Africa, the Middle East and southern Asia as nuclear-free zones while compelling the Governments of Israel and South Africa to sign the Treaty on the Non-Proliferation of Nuclear Weapons.
275.	Thirdly, the United Nations should adopt urgent and effective measures aimed at the implementation of the provisions of the Declaration of the Indian Ocean as a Zone of Peace, so that the area may be spared big-Power rivalry. We have noted with satisfaction the agreement between the United States and the Soviet Union to bring to an end their rival activities in the Indian Ocean. We hope that this will be the prelude to the dismantling of their respective military bases in the area in the near future. In this connexion we^ are exerting all our efforts, in co-operation with the coastal States of the Red Sea, a sea contiguous to the Indian Ocean, to spare that sea also from the risk of international rivalry in the interest of the peoples in the area.
276.	It will be noted that the statements delivered before this Assembly reflect international concern over the issue of civil and political human rights. We in the Sudan give this vita' issue its due attention. However, we feel that, in addressing ourselves to the question of human rights, attention must be directed to the practices of the racist regimes in southern Africa and Israel; that is, where basic human rights are being systematically violated-and where the peoples of Azania, Zimbabwe and Palestine are subjected by South Africa, Rhodesia and Israel to humiliation and degradation because they stand up for their basic rights to freedom and independence. The tragedy of those people should not simply be the object of speeches year after year in this Assembly. More than in the past we must undertake serious and responsible action to compel those racist regimes to recognize the basic rights of those oppressed people. Failure to undertake any serious action would, I am afraid, make of our repeated references to human rights no more than rhetoric devoid of any meaning.
277.	The current international economic situation is a source of great concern to my Government. The continued existence of major international economic problems, particularly those affecting the developing countries, and the lack of any significant progress towards the establishment of the new international economic order are rapidly dispelling the sense of optimism expressed by many leaders at the beginning of the year. Sudan is firmly convinced that, as long as the overwhelming majority of mankind continues to exist at the subsistence level, there will be a continuation of crises and tensions throughout the world, because the problems of peace and economic prosperity are clearly indivisible. Therefore, the concept of the new international economic order constitutes the only conceptual framework for global development from which benefits will accrue to all countries and all peoples.
278.	My country notes with regret the very small progress that has been made towards the establishment of the new international economic order since its adoption by the sixth special session four years ago. With a few notable exceptions, developed countries continue to resist the implementation of the new international economic order despite their public expressions of acceptance of the concept. We in the developing countries are determined to pursue our efforts to bring about a fundamental restructuring of the existing economic order through dialogue and negotiations and not through rhetoric and confrontation. This position stems from our belief that the -present international economic order is inequitable and has contributed to the continuation of the unjust exploitation of the resources of the developing countries and keeping them at the mercy of the great industrial countries.
279.	The developing countries have made serious efforts to unveil the grave dimensions of the international economic crisis besetting the world today during the Conference on International Economic Co-operation, which met for 18 months in Paris. In this respect developing countries have presented concrete and constructive proposals designed to resolve the major economic problems within the framework of the new international economic order. We must, however, note with regret that the results of the Paris Conference fell far short of meeting the aspirations and hopes of the developing countries. We appreciate the difficulties facing the developed countries in the economic, commercial and monetary fields, but at the same time we sincerely believe that developed nations have the capacity and resources to assist developing countries in all economic fields and to contribute substantially to the establishment of an equitable economic order on the basis of the decisions adopted by the sixth and seventh special sessions of the General Assembly.
280.	Sudan believes that the United Nations is the only forum where global economic problems can be tackled comprehensively with the hope of finding solutions in the interests of the entire international community. The limited results of the Conference on International Economic Co-operation clearly show the futility of dealing with these problems on the basis of the participation of a few countries outside the global framework of the United Nations. We also believe that the United Nations Secretariat has an important role to play, particularly in providing substantive support to legislative bodies, such as the General Assembly and the Economic and Social Council, in the adoption of resolutions and in the formulation of viable, broad policies. This would require the enhancement of the effectiveness of the United Nations economic and social sectors in order to ensure multidisciplinary approaches to development and over-all co-ordination of United Nations activities in the economic field. The United Nations is the true forum for the consideration of economic problems and in particular the establishment of a new international economic order.
281.	Certain other problems, namely environmental problems, continue to hamper the efforts of many developing countries to implement their ambitious economic development plans. Sudan, together with other sister African and Arab countries, faces the serious threat of creeping deserts. The phenomenon of desertification, accompanied by a long spell of drought, has led to the loss of thousands of human beings and cattle, and continues to pose a grave threat to arable lands.
282.	My country therefore attaches the greatest importance to the results of the United Nations Conference on Desertification, recently concluded in Nairobi. From this rostrum, on behalf of the Sudan and other countries suffering from the effects of desertification, we address a special appeal to the specialized agencies of the United Nations and the rich countries to help us overcome this danger that threatens the life of people, wildlife and vegetation in our countries.
283.	The issues that this session of the General Assembly has to deal with are of paramount importance to the future of international relations in their various aspects, and this makes the present session of particular significance. We sincerely hope that the United Nations will live up to this high responsibility by earnestly seeking adequate solutions to the problems facing our world today.
284.	There are new factors in the international arena among both developed and developing countries to which the world must give due consideration. Otherwise, what we aspire to achieve by way of international solidarity and the building of a new world where equality and genuine co-operation prevail will continue to remain beyond our reach.
285.	My country firmly believes in the ultimate triumph of mankind over its problems and in its capacity to create a new world where brotherhood, equality, justice and peace prevail, and sincerely hopes that this Organisation will play its noble role in the interests of humanity and for the building of a better world. My country is strongly and faithfully committed to its responsibilities towards the achievement of this noble objective.
 

